On a former appeal in this cause the majority of the court were of the opinion that the department of labor and industry had not passed upon the question of whether and how far plaintiff's disability was the direct result of the physical injury to his foot, "excluding the consequences of mental disturbances collateral to and not arising directly from the physical hurt." Schneyder v. Cadillac Motor Car Co., 280 Mich. 127,130.
The former award was vacated and the cause was remanded for reconsideration in conformity with the opinion of the court. The factual aspects of the case and the views entertained by the writer of this opinion in that appeal are reported in the same volume *Page 65 
at page 132. Justices WIEST and SHARPE concurred with the majority in remanding the cause for reconsideration but with certain qualifications. They said that the case could not be classified with the authorities cited in the minority opinion, where awards were affirmed for neurasthenia directly occasioned by physical injuries or severe shook, and they suggested that:
"The instant case goes into another field and, if affirmed, sanctions compensation for subsequent mental derangement resulting from disappointment and brooding over an imagined wrong."
In further expression of their view of the case they quoted at length from Kowalski v. Railroad Co., 116 Conn. 229
(164 A. 653, 86 A.L.R. 957).
Upon reconsideration by the department the former order of the department was vacated and the cause was referred to a deputy commissioner in order that testimony could be submitted and a new award entered. The order of reference confined the taking of testimony to the question as to whether the accident had a direct effect upon the plaintiff's nervous system and required the deputy to determine whether or not plaintiff's mental disturbance was a direct result of the accidental injury or whether it was collateral to the injury, and also whether or not plaintiff's disability was due to worry, anxiety or brooding over the accidental injury.
After receiving such testimony the deputy commissioner found that "plaintiff's mental condition was and is definitely connected with and not collateral to the injury to plaintiff's right foot which occurred on August 3, 1928, while in the employ of defendants and that the mental condition arising from said accident has resulted in a continuing disability. The deputy commissioner further finds that *Page 66 
the testimony presented at the hearing held on September 10, 1937, lends additional support to the foregoing finding."
A new award for total disability was affirmed by the department and we again granted leave to appeal. The different views expressed by the members of the court in the former appeal required a most thorough discussion of the present appeal, with the result that the majority of the court are of the opinion that the testimony discloses (to use the words of Mr. Justice WIEST in the former case) "subsequent mental derangement resulting from disappointment and brooding over an imagined wrong." The majority are of the opinion that the law as stated in Kowalski v. Railroad Co., supra, and quoted in Mr. Justice WIEST'S former opinion, should be applied to the facts disclosed in the instant record and that it is manifest that plaintiff brooded over his inability to obtain compensation until he became insane. To apply the classification stated in the former majority opinion, under the record in this appeal the present mental disturbance of plaintiff is collateral to the injury and did not arise directly from it but is due to worry, anxiety, or brooding over the accident and plaintiff's failure to obtain compensation for it.
We therefore hold that plaintiff is not entitled to receive compensation for his present condition. The award of the department of labor and industry is vacated, with costs to appellant.
WIEST, SHARPE, and CHANDLER, JJ., concurred with BUSHNELL, J.